DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the Near-Field Communication transponder, memory, sensor, notification appliance, fire panel, second NFC transponder, and third NFC transponder must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  Nos. 65 and 73.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Paragraph 2, Line 5:  A word –to—is needed before “a base”.
Paragraph 5, Line 5:  The adverb “alternatively” should be replaced with the adjective –alternative--.
Paragraph 12, Line 6:  The word “in” before “increase” should be replaced with the word –to--.
Paragraph 13, Line 1:  The verb “reflect” should be plural to agree with the singular subject “reflector”.
Paragraph 13, Line 5:  The phrase “one a time” should be replaced with –one at a time--.
Paragraph 43, Line 6:  The article “a” before the plural “photo-detectors” is incorrect.
Paragraph 72, Line 4:  The word “it” is not needed if this refers to “Each detector”.  
Appropriate correction is required.

Claim Objections
Claims 7 and 14 are objected to because of the following informalities:  Line 6 of claim 7 has an incorrect article “an” before the word “user”.  The phrase “from to” in line 4 of claim 14 is not correct.  Also, the word –communication—has been misspelled in line 8 of claim 14.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 7, 8, 11, 14, 15, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rumler et al [U.S. 10,291,292].
For claim 1, the addressable device (No. 1300) taught by Rumler includes the following claimed subject matter, as noted, 1) the claimed Near-Field Communication transponder is met by the NFC circuit (No. 1302) for receiving communication including an address (Col. 29, Lns. 6-8: data sent to building device can include network addressing data) for the addressable device, the address transmitted from a wireless device (No. 1340) via NFC (seen Fig. 13), 2) the claimed memory is met by the memory (No. 1308) for storing the address (Fig. 16, No. 1608), and 3) the claimed sensor is met by the transducer (No. 1304) that can be a variety of sensor (Col. 29, Lns. 41-45: temperature sensors, pressure sensors, smoke detectors).
For claim 2, the sensor of Rumler can be a smoke or CO2 sensor (Col. 29, Ln. 44).
For claim 5, the device (No. 1300) of Rumler also transmits information associated with the transponder back to the wireless device (Nos. 1602 and 1604).
For claim 7, the system for setting an address of a wireless alarm device (No. 1300) taught by Rumler includes the following claimed subject matter, as noted, 1) the claimed application running on a wireless portable device is met by the application (No. 1350) running on a wireless portable device (No. 1340), wherein the application presenting a user interface (Figs. 15A-15H) configured to allow a user to identify the alarm device (Fig. 15C: current configuration display 1520 includes current configuration parameters of the building device) and assign an address to the alarm device (Col. 29, Lns. 6-8: data sent to building device can include network addressing data), and the application, when the wireless portable device is placed in proximity to the alarm device and a transfer is initiated in response to receiving a user input (Col. 34, Lns. 30-36: application 1350 can be activated manually by a user and can activate the NFC system of mobile device 1340 to facilitate near field communication between building device 1300 and mobile device 1340), transmitting via a first Near-Field Communication (NFC) transponder (Col. 34, Ln. 32: NFC system of mobile device 1340) a communication that includes at least the address, and 2) the claimed wireless alarm device is met by the building device (No. 1300; Col. 29, Lns. 5-6: data received from building device 1300 can include alerts, e.g. fault conditions) including a second NFC transponder (No. 1302) for receiving the communication, and a memory (No. 1308) for storing the address contained in the communication (Fig. 16, No. 1608).
For claim 8, the sensor of Rumler can be a smoke or CO2 sensor (Col. 29, Ln. 44).
For claim 11, the device (No. 1300) of Rumler also transmits information associated with the transponder back to the wireless device (Nos. 1602 and 1604).
For claim 14, the method for setting an address of a wireless alarm device taught by Rumler includes the following claimed steps, as noted, 1) the claimed executing, on a portable wireless device (No. 1340), an application to identify a wireless alarm device in response to receiving an input via a user interface of the portable wireless device is achieved using the application (No. 1350) on the user interface (No. 1342) of the wireless device, 2) the claimed receiving an input to identify the wireless alarm device is achieved using the mobile device (No. 1340) that reads configuration parameters of the building device (Col. 35, Lns. 10-14), 3) the claimed assigning the address to the wireless alarm device is read on the specification (Col. 35, Lns. 20-25) that state that the desired configuration parameters are selected by the user to transmit to the building device, and 4) the claimed transmitting a communication that includes the address is achieved using the portable device that sends network addressing data to the building device (Col. 29, Lns. 6-8) using a near-field communication transponder (Col. 34, Ln. 32: NFC system of mobile device 1340), the communication that includes at least the address; wherein the transmission of the communication causes a second NFC transponder (No. 1302) in the alarm device to receive the communication (see Fig. 13), and store the address in a memory (No. 1308) in the alarm device (No. 1608).
For claims 15 and 17, data received from building device (No. 1300 of Rumler can include addresses; data sent to building device can include network addressing data (Col. 29, Lns. 4-8).
For claim 18, the sensor of Rumler can be a smoke or CO2 sensor (Col. 29, Ln. 44).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 9, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rumler et al in view of Kimmel et al [US 2007/0008099].
For claim 3, the Rumler reference does not specifically mention a window sensor, door sensor, glass break sensor, water level sensor, or passive infra-red sensor.
The Rumler reference does; however, state that the transducer (No. 1304) can be any of a variety of sensors (Col. 29, Lns. 41-45), including other various types of sensors.  And different sensors can be used in various alerting systems such as the fire alerting system (Col. 1, Lns. 25-26) of Rumler.  The Kimmel reference provides real-time information regarding a site to permit distinguishing false alarms.  The type of detector can be a glass breakage detector (Paragraph 41) or a door contact sensor (Paragraph 46).  This information can be sent to a security or fire panel (No. 206).
The Kimmel reference presents different types of sensors that can be used in a building surveillance system.  And the Rumler reference includes just such a building system that can include “various types of sensors” that are used in the Kimmel reference.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a door sensor or glass breakage sensor in the system of Rumler for the purpose of detecting important alerting conditions such as intrusion into a space.
For claims 9 and 19, the claims are interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 3 above.

Claims 4, 6, 10, 12, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rumler et al in view of Piccolo, III [U.S. 8,988,217].
For claim 4, the Rumler reference does mention a fire alerting system; however, there is no mention of a notification appliance to generate at least one of a siren, voice alert, or strobe.
Having a fire alerting system that does not alert people in the building doesn’t make much sense.  And the Piccolo reference goes the next logical step in providing a plurality of notification appliances (A) in conjunction with a plurality of alarm condition detectors (D).  The notification appliances can be a visual alarm such as a strobe or an audible alarm such as a horn (Col. 3, Lns. 55-57), or any combination thereof.
The Rumler reference also uses detectors such as smoke sensors and CO2 sensors in conjunction with its building system.  And an alerting system would need notification appliances to notify occupants in the building of the potential hazard.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate notification appliances in the system of Rumler in order to alert occupants of the building of an unsafe condition, thereby insuring the safety of said occupants.
For claim 6, the Piccolo reference also uses a system controller (No. 14) that can be integrated as a fire alarm panel (Col. 4, Lns. 12-13).
For claim 10, the claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 4 above.
For claim 12, the Piccolo reference also uses a system controller (No. 14) that can be integrated as a fire alarm panel (Col. 4, Lns. 12-13).
For claim 16, the Piccolo reference also uses a system controller (No. 14) that can be integrated as a fire alarm panel (Col. 4, Lns. 12-13).
For claim 20, the claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 4 above.

Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The subject matter introduced in claim 13 elaborates on the alarm device more specifically.  Hazard detectors have had separate bases and heads in the past as can be seen by the Andrews et al [U.S. 9,058,731] reference.  However, the objected claim also includes a third NFC transponder that reads the stored address from the detector base and the detector head reporting to a fire panel as well as means for attaching to the hazard detector base such that the second and third NFC transponders are sufficiently close to enable communication therebetween.  This combination is considered unobvious subject matter.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bang [US 2014/0349707] discloses a gas detection system using a smart phone.
Oliver et al [U.S. 11,062,593] is an alarm module that interfaces using NFC.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis A Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JAT
6/2/2022

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687